        Case 1:20-cv-00857-JDP Document 8 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN EDWARD MITCHELL,                               Case No. 1:20-cv-00857-JDP
12                          Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                          TO AMEND COMPLAINT
13             v.
                                                          ECF No. 7
14    H. BAEZA, et al.,
                                                          FIRST AMENDED COMPLAINT DUE
15                          Defendants.                   WITHIN 60 DAYS
16

17            Plaintiff seeks to file a first amended complaint and for the court not to screen his original

18   complaint. ECF No. 7. For good cause shown, plaintiff’s motion is granted. ECF No. 7.

19   Plaintiff’s first amended complaint is due within 60 days of the date of this order.

20
     IT IS SO ORDERED.
21

22
     Dated:         October 19, 2020
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
